IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE               FILED
                      DECEMBER 1997 SESSION
                                                      December 30, 1997

                                                      Cecil W. Crowson
                                                     Appellate Court Clerk

STATE OF TENNESSEE,             )
                                ) C.C.A. No. 01C01-9701-CC-00033
      Appellee,                 )
                                ) Montgomery County
V.                              )
                                ) Honorable John H. Gasaway, III, Judge
                                )
CARLA SMITH,                    ) (Assault & Driving on a Revoked License)
                                )
      Appellant.                )




FOR THE APPELLANT:                 FOR THE APPELLEE:

Michael R. Jones                   John Knox Walkup
District Public Defender           Attorney General & Reporter

Collier W. Goodlett, Jr.           Daryl J. Brand
Assistant Public Defender          Assistant Attorney General
109 S. Second Street               Criminal Justice Division
Clarksville, TN 37040              450 James Robertson Parkway
                                   Nashville, TN 37243-0493

                                   John W. Carney, Jr.
                                   District Attorney General

                                   Steven L. Garrett
                                   Assistant District Attorney General
                                   204 Franklin Street, Suite 200
`                                  Clarksville, TN 37040




OPINION FILED: ___________________


AFFIRMED


PAUL G. SUMMERS,
Judge




                               OPINION
        The appellant, Carla Smith, pled guilty to assault and driving on a

revoked license. She received an effective sentence of eleven months and

twenty-nine days probation. A probation violation warrant issued alleging that

the appellant failed to report, did not fulfill educational requirements, and did not

pay various fees and fines. The hearing court found the allegations and the

warrant to be valid and revoked the appellant’s probation. She appeals to this

Court. We affirm the court’s disposition.



        The appellant is no neophyte to the system. She has previously been

on post-trial diversion and probation prior to this revocation. The court found

sufficient evidence to sustain the allegations made in the revocation warrant.

We agree with the hearing court’s findings.



         Appointed counsel for the appellant cites Anders v. California, 386 U.S.
738 (1976); and we duly note his position. Counsel also moves in his brief to be

allowed to withdraw. We respectfully deny the request for withdrawal at this

time. Counsel may resubmit the motion pursuant to Tenn. Sup. Ct. R. 14 at the

appropriate time.



        This Court finds that the evidence does not preponderate against the

findings of the trial court. Furthermore, there is no error of law which would

mandate a reversal. The trial judge did not abuse his discretion in revoking

probation. See State v. Harkins, 811 S.W .2d 79, 82 (Tenn. 1991). Hence, we

affirm the judgment of the trial court revoking probation pursuant to Tenn. Ct. of

Crim. App. Rule 20.




                                               ______________________________
                                               PAUL G. SUMMERS, Judge

                                         -2-
CONCUR:




______________________________
JOSEPH B. JONES, Presiding Judge




______________________________
WILLIAM M. BARKER, Judge




                                   -3-